Judgment *799unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him following a jury trial of rape in the first degree (Penal Law § 130.35) and other crimes. Contrary to the contention of defendant, his right to confrontation was not violated by the admission of the victim’s medical records in evidence. Those records fall within the business records exception to the hearsay rule (see, CPLR 4518 [a]; White v Illinois, 502 US 346, 356). Defendant further contends that County Court erred in denying his suppression motion. We disagree. Based on the totality of the circumstances, we conclude that defendant’s statement was voluntarily made (see, People v Anderson, 42 NY2d 35, 38). (Appeal from Judgment of Onondaga County Court, Mulroy, J. — Rape, 1st Degree.) Present— Pigott, Jr., P. J., Hayes, Hurlbutt, Balio and Lawton, JJ.